SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [X] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Money Market Obligations Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: FOR FEDERATED INTERNAL USE ONLY.This material may not be distributed outside of Federated and is intended for Federated employee information only.This may NOT be used as advertising or sales literature under FINRA and SEC rules. Preliminary, Revised or Final Fact SheetIssued: 01/12/2010 FROM:Stephanie Salo DATE:Tuesday, January 12, 2010 RE: Reorganization: Federated Short-Term U.S. Government Trust into the Government Obligations Fund At the November 2009 meeting, the Board approved the tax-free reorganization of Federated Short-Term U.S. Government Trust (FSTG) into the Government Obligations Fund Institutional Shares (GOF-IS).The reorganization requires the approval of FSTG shareholders.The preliminary proxy statement was filed with the SEC on November 24, 2009.The definitive proxy statement will be mailed to FSTG shareholders on or about January 12, 2010.The shareholder meeting will be held on February 19, 2010.If approved by shareholders, the reorganization will take place at the close of business on Friday, March 5, 2010. Shareholders of FSTG will be moving into a larger fund that is more viable with similar investment strategies and lower expense ratios. The proxy will be available for you to review on Federated’s internal web-site, under: online library – proxies. Please contact me at extension 8088 with any additional questions. Thank you. Question and Answer Why is the Reorganization being proposed? The Reorganization is being proposed, primarily because the assets in Federated Short-Term U.S. Government Trust have declined substantially; and the Adviser believes that the Government Obligations Fund is a larger, more viable fund with a similar investment strategy and lower expense ratios. How does the Reorganization affect shareholders? · The investment objective and strategies of Federated Short-Term U.S. Government Trust and Government Obligations Fund are substantially similar.Both Funds are money market funds that seek to provide current income consistent with stability of principal.Both Funds invest primarily in a portfolio of short-term U.S. Treasury and government agency securities, including repurchase agreements collateralized fully by the U.S. Treasury and government agency securities. · Government Obligation Fund’s stated gross expenses and total net expenses are lower than those of Federated Short-Term U.S. Government Trust. (See additional expense information below). · Shareholders of Federated Short-Term U.S. Government Trust will experience no diminution in level of service as a result of the Reorganization. · The cash value of the investment will not change.There will be no sales charges incurred to transfer assets to Government Obligations Fund. What will happen to shareholder accounts? · Shareholder accounts will automatically be closed in FSTG and a new account will be opened in the Government Obligations Fund. · Shareholders will receive Institutional Shares (IS) of Government Obligations Fund with a total dollar value equal to the total dollar value of the Federated Short-Term U.S. Government Trust shares owned at the time of reorganization. · The required minimum initial investment for Institutional Shares of Government Obligation Fund is $500,000 vs. the minimum initial investment for Federated Short-Term U.S. Government Trust which is $25,000.An account may be opened with a smaller amount as long as the $500,000 minimum is reached within one year.After the one-year period, if the minimum has not been met, the account may be closed.Shareholders will be notified and allowed at least 30 days to purchase additional shares to meet the minimum. An institutional investor’s minimum investment is calculated by combining all accounts it maintains with a Fund.Financial intermediaries may impose higher or lower minimum investment requirements on their customers than those imposed by the Fund. What about Fund performance? · The performance of GOF will survive post-reorganization.The following chart shows recent performance FSTG and GOF: 7 Day Net Yield (as of 1/8/10) Net Total Return Performance 2009 2008 2007 2006 2005 2004 GOF IS 0.02 0.25 2.34 5.08 4.93 3.10 1.22 FSTG 0.00 0.18 2.17 4.81 4.65 2.82 0.92 What is the impact on expenses? · Total net expenses of GOF-IS are lower than the total net expenses of FSTG.The following table shows the fees and expenses charged by the Funds as described in each Fund’s current prospectus: FSTG GOF-IS Maximum Sales Charge Imposed on Purchases None None Maximum Deferred Sales Charge None None Maximum Sales Charge Imposed on Reinvested Dividends None None Redemption Fee None None Management Fee 40 bp 20 bp Distribution Fee (12b-1) None None Total Expenses (before waivers) 86 bp 56 bp Waivers* 36 bp 33 bp Total Expenses (after waivers)** 50 bp 23 bp * Includes the reduction of the 25 bp Shareholder Services Fee as such services are not currently being provided. ** Expenses include amounts that the Fund incurred during the prior fiscal year to participate in the Temporary Guarantee Program for Money Market Funds offered by the U.S. Treasury Department. What are the tax consequences of the reorganization? · The reorganization is expected to be a tax-free reorganization under the Internal Revenue Code of 1986, as amended. · Shareholders will be responsible for tax obligations associated with monthly, periodic or other dividend or capital gains distributions that occur prior to and after the reorganization. How will Shareholders receive their “cash dividend” if their account is coded as such? If they are coded as “reinvestment”? · Dividend income will accrue in FSTG through Sunday, March 7, 2010. · Accounts with dividends coded as “cash” will payout on Monday, March 8, 2010 according to the options on the account (wire, check, ACH, NSCC).The system will follow the normal process as it does for a regular month-end payout. · Accounts with dividends coded as “reinvest” will follow the merger exchange.The dividend will be reinvested into GOF during the nightly cycle on Monday, March 8, 2010 and will be reflected in the account on Tuesday, March 9, 2010. What is the timing? · The proxy will be mailed to shareholders on or about January 12, 2010. · A proxy solicitation firm, Broadridge, has been hired as the proxy tabulator/solicitor for this proxy campaign. Shareholders who have not yet voted their shares may begin to receive solicitation calls around the week of January 27th. · The shareholder meeting is scheduled for Friday, February 19, 2010.If approved by shareholders, the tax-free reorganization is scheduled to occur at the close of business on Friday, March 5, 2010. Stephanie Salo 1/12/10 10-33540 FOR FEDERATED USE ONLY Not for External Distribution.
